__________

                                No. 95-3192
                                __________

Karen Buchanan,                       *
                                      *
     Plaintiff - Appellee,            *
                                      *
     v.                               *
                                      *
Little Rock School District of        *
Pulaski County, Arkansas;             *
Linda Poindexter, Patricia Gee,       *
Judy Magness, Oma Jacovelli,          *   Appeal from the United States
T. Kevin O'Malley, John E.            *   District Court for the
Riggs, IV, Individually               *   Eastern District of Arkansas
and in their official                 *
capacities as the Board of            *
Directors for the Little Rock         *
School District; Henry                *
Williams, Individually and in         *
his official capacity as              *
Superintendent, Little Rock           *
School District;                      *
                                      *
     Defendants - Appellants.         *

                                  __________

                         Submitted:    April 12, 1996

                             Filed:    May 28, 1996
                                 __________

Before BEAM and MURPHY, Circuit Judges, and NANGLE,* District Judge.
                               __________


MURPHY, Circuit Judge.


     Karen Buchanan claims her due process rights were violated




      *
      The HONORABLE JOHN F. NANGLE, United States District Judge
for the Eastern District of Missouri, sitting by designation.
because she did not receive a hearing in connection with her reassignment
from principal of a junior high school to an administrative post.                   The
district court concluded as a matter of law that she had a property
interest in her position as principal, and judgment was entered in her
favor after a jury trial.        The Little Rock School District of Pulaski
County, Arkansas (the district), the members of its school board, and its
superintendent appeal from the judgment.         We reverse.


     The facts are essentially undisputed.             Buchanan was hired by the
district as a teacher in 1985, promoted to assistant principal the
following year, and then to principal in 1987.         She received an individual
contract for each school year.       She served as the principal of a number of
elementary schools within the district through the 1993-94 academic year
and received favorable evaluations.


     In April 1994, she signed a contract indicating she would be the
principal    at    Garland   Elementary     School    the   following   year.       The
superintendent, Dr. Henry Williams, recommended that she instead take over
as principal at Henderson Junior High School, a magnet school troubled by
poor student performance and discipline problems.                The school board
approved the recommendation, and a letter from a district administrator
confirmed the transfer early in the summer.


     After     Buchanan    started   at   Henderson   friction   developed      quickly
between her and some of the teachers.           At the beginning of the 1994-95
school year, Buchanan reviewed with them the policy manual she had revised
over the summer.        Apparently a number of teachers were upset that they
would no longer be able to use their preparation periods to run errands.
Several teachers were angry because they had been moved to different
classrooms without being consulted.          There were several other unpopular
policy changes, such as requiring teachers to record their grades as
percentages.      The




                                          -2-
school board received a number of complaints, which in turn were reported
to   Buchanan   by   Williams.     The    changes   instituted    by   Buchanan    were
consistent with district rules, and Williams indicated that he supported
her efforts to enforce district policies.


      The situation did not improve over the next month, however, and
Buchanan had a difficult time with unruly students and disgruntled faculty.
Following an incident in which a girl was beaten by other students on a
bus, Buchanan told Williams, "Get me out of here."          She later changed her
mind and said she wanted to stay at Henderson, and Williams provided
increased security staff.        The tension between Buchanan and the faculty
continued.   Williams told her that they perceived her as being arbitrary,
authoritarian, and insensitive to their concerns.                Some teachers were
discussing a walkout.


      After Williams met with some of the teachers, he told Buchanan to
"make peace" with the faculty.       Buchanan circulated a survey to pinpoint
problems with the faculty, but only six of some seventy teachers responded.
She received a list of complaints from teachers on September 16.                  Three
days later she met with the faculty and received a second list of concerns,
which was similar to the first.          The meeting apparently failed to reduce
the tension.


      Matters came to a head on September 20, when at least seven teachers
apparently participated in a "sickout" and failed to come to work.
Williams visited Henderson that day and asked Buchanan to meet with him
that evening.    Fearing she would be removed from her position, Buchanan
retained counsel, who attended the meeting with her.


      At their meeting Williams told Buchanan that he had decided to
recommend that she be reassigned to another position within the district
and explained that his decision was "political."          The




                                          -3-
school board unanimously approved the recommendation at a regular board
meeting on September 22.       The board minutes indicate she was "temporarily
reassigned."        Six other principals and assistant principals were also
reassigned at the same time; one became an Acting Assistant Superintendent
and another was made an Acting Assistant Vocational Director.          The district
did not inform Buchanan of any way in which she could air any complaints
about the transfer, and Buchanan did not avail herself of the existing
grievance procedure.1


     Buchanan was reassigned to the Office of Student Assignment, where
she was encouraged to apply for a new position not yet formally approved.
The district planned to divide the responsibilities of the Desegregation
Facilitator between the Associate Superintendent for Desegregation and the
Director      of   Student   Assignment.     Buchanan   apparently   performed   the
functions of the latter role, assigning students to schools based on their
needs and in accord with the district's extensive desegregation plan.            She
worked in that capacity for the remainder of the fall 1994 semester and was
then assigned to be the acting principal at Garland Elementary School.
Garland was the school that had been named on the contract she had signed
in April for the school year.


     Buchanan filed this action on October 26, 1994, a month after she was
transferred from Henderson.       The complaint alleged that appellants deprived
her of a property interest in her position as principal at Henderson
without a hearing and therefore violated her due process rights.2         Buchanan
sought a preliminary injunction




          1
        Buchanan testified that she did not use the district's
established grievance procedure because she had been transferred
and the grievance procedure was limited to "suspension,
termination, or nonrenewal."
      2
      Buchanan also asserted she had been deprived of a liberty
interest, but that claim was dismissed for lack of proof at trial
and is not at issue on appeal.

                                           -4-
returning her to Henderson, which was denied in November 1994.                   She also
sought   compensatory    damages    and   a   permanent      injunction   that     she   be
reinstated at Henderson and not removed without due process of law.


     The matter was tried before a jury in June 1995.              The district court
had indicated before trial that it would rule she had a property interest
in her position as a principal, and it issued a written order to that
effect after trial.     The jury returned a verdict in favor of Buchanan and
found that she had suffered $50,000 in damages.             Injunctive relief was not
granted, however.     The appellants now seek reversal of the judgment in
Buchanan's favor, mainly on the ground that the district court erred in
finding a property interest in her position as principal.


     An employee has a property interest in employment under the due
process clause if she has a "legitimate claim of entitlement" to it.                Board
of Regents v. Roth, 408 U.S. 564, 577 (1972); Winegar v. Des Moines
Independent Community School District, 20 F.3d 895, 899 (8th Cir.), cert.
denied 115 S. Ct. 426 (1994).         A property interest can be in the entire
position or in a specific benefit, but "a person clearly must have more
than an abstract need or desire for it.                 He must have more than a
unilateral expectation of it."        Roth, 408 U.S. at 577.           Thus, a claimant
must demonstrate that there were "rules or mutually explicit understandings
that support [her] claim of entitlement" to her position.                       Perry v.
Sinderman, 408 U.S. 593, 601 (1972).


     A   protected    property     interest     must   be    derived    from   a   source
independent of the Constitution, such as state law.               Drake v. Scott, 823
F.2d 239, 240 n.2 (8th Cir.), cert. denied 484 U.S. 965 (1987).                A contract
may create a property interest.      See Brockell v. Norton, 688 F.2d 588, 590-
91 (8th Cir. 1982).     "[F]ederal constitutional law determines whether that
interest rises to the level of a 'legitimate claim of entitlement'
protected by the Due




                                          -5-
Process Clause."    Memphis Light, Gas, & Water Division v. Craft, 436 U.S.
1, 9 (1978).       Whether the district court's order finding a property
interest in the status of principal is construed as a partial summary
judgment or a judgment as a matter of law, review is de novo.


     The   appellants   argue   that    neither   Arkansas    law     nor   Buchanan's
employment contract created a property interest in a particular assignment.
Buchanan's definition of her claimed property interest has been somewhat
unclear.   She originally sought injunctive relief reinstating her as
principal at Henderson, but her appellate briefs focus more on her loss of
a principal position for the last months of 1994.          At all times, however,
she has claimed at least a property interest in the status of a principal
based on her contract.3


     Buchanan's contract for the 1994-95 year, dated April 28, 1994, was
entitled a "Teacher's Contract" and stated:       "[Buchanan] agrees to perform
services as assigned by Superintendent or Principal."         The next line read:
"Primary responsibility" with "Elementary Principal" typed in the following
blank.


     On the day after Williams told Buchanan he was going to recommend her
transfer   from    Henderson,   the    school   district     issued    a    memorandum
authorizing revision of her April contract.         Two changes were indicated.
"Henderson Magnet" was entered on a line designated "site," and her salary
was increased by $175 because junior high principals were entitled to a
larger automobile




     3
      The parties seem to agree that Buchanan had a property right
in a position with the district under Arkansas law. Thus, had she
been terminated or had her transfer amounted to a constructive
termination, the due process clause could have been implicated.

                                        -6-
allowance.4


     The district court concluded that Buchanan's contract created a
legitimate expectation that she would be a principal for the entire 1994-95
academic year.     It reviewed the statutory description of the work of a
principal in considering her rights under the contract.             The duties of a
principal under Arkansas law include "supervis[ing] the operation and
management of the school and property . . . ," Ark. Code Ann. § 6-17-
302(a), and assuming "administrative responsibility and instructional
leadership . . . ."       Id. at § 6-17-302(b).          The court reasoned that
Buchanan     was   deprived   of    a   contractual      right   and   therefore   a
constitutionally     protected     property   interest    because   she   no   longer
performed these functions after her reassignment.


     The same Arkansas statute that discusses the work of a principal also
provides that those duties will be performed "as the board shall determine
necessary," § 6-17-302(a), and "in the area to which he is assigned."            § 6-
17-302(b).    Section 6-17-302(d) goes even further: "The principal shall
perform such other duties as may be assigned by the superintendent pursuant
to the legal rules and regulations of the board."


     These statutory sections do not create a right to remain a principal,
especially in light of the transfer provision in Ark. Code Ann. § 6-17-303,
which states:

     District school boards shall have authority to assign and
     reassign or transfer all teachers in schools within their
     jurisdiction upon the recommendation of the superintendent.

The parties do not dispute that principals are considered teachers




      4
      There is no contract revision in the record reflecting her
transfer from Henderson to the Office of Student Assignment. A
revision was made on March 13, 1995 showing her transfer to
Garland.

                                        -7-
for the purposes of the statute.    Since these Arkansas statutes preserve
the right of the board and superintendent to determine the assignments for
principals, Buchanan cannot have a property interest in her principal
status based on them.


      Buchanan also argues that the contract and revision explicitly create
a property interest in being a principal.      Arkansas law requires that
contracts be construed in a manner which gives effect to all clauses.   RAD-
Razorback Ltd. Partnership v. B.G. Coney Co., 713 S.W.2d 462, 465 (Ark.
1986).

      In seeking to harmonize different clauses of a contract, we
      should not give effect to one to the exclusion of another even
      though they seem conflicting or contradictory, nor adopt an
      interpretation which neutralizes a provision if the various
      clauses can be reconciled.     The object is to ascertain the
      intention of the parties, not from particular words or phrases,
      but from the entire context of the agreement.

Id.   In her contract Buchanan agreed to "perform services as assigned by
the Superintendent."    Her "primary responsibility" was identified on the
next line of the contract as "elementary principal."     To read this as a
limitation on the superintendent's power of assignment would go beyond the
words of the contract and nullify the assignment clause.


      The assignment to Henderson in the September contract revision also
contained no express guarantee of the position.     It simply stated that
Henderson Magnet would be her "site."     The duration of the contract was
listed as "1994-95," but nothing in the revision implies that she would
serve at Henderson for that entire period.     This document itself was a
revision of her initial contract, and its language does not support a
justifiable expectation that she would not be reassigned again.


      The customs and practices of the district also do not support her
claim.   See Winegar v. Des Moines Independent School District,




                                    -8-
20 F.3d 895, 899 (8th Cir.), cert. denied 115 S. Ct. 426 (1994).                  The
evidence at trial showed reassignment of principals was not uncommon in the
district.        Six personnel decisions regarding principals and assistant
principals were included in the same school board vote which moved Buchanan
from   Henderson.       The   appellants   also    submitted   evidence    of   prior
reassignments of principals.        There are no explicit assurances in the
record, by contract or otherwise, that Buchanan would necessarily be a
principal for the entire year.      In light of the language in the contract,
its revision, and the context in which the documents were executed,
Buchanan could not have had a legitimate expectation that she would
necessarily continue to be a principal at Henderson or elsewhere.


       The closest Arkansas case to the issue here supports the conclusion
that Buchanan had no property right under these circumstances.            In Chandler
v. Perry-Casa Public Schools District No. 2, 690 S.W.2d 349 (Ark. 1985),
a math and computer science teacher was reassigned to teach only computer
science.    The computer science course ended before the close of the school
year, and Chandler thereafter performed only administrative duties.                He
sued under state and federal law to regain his math position.         The Arkansas
Supreme Court determined that he had no legal right to the position for
"[t]here is no requirement that a teacher be assigned to the duties of his
preference or that he consent to transfer or reassignment."           Id. at 351.5
The court also noted that his reassignment was to an important and useful
position.       Id.


       Chandler indicates that Buchanan could not legitimately expect to
remain a principal under Arkansas law.            Her reassignment was also to an
important and useful position.       She received the same




            5
         The court was interpreting Ark. Code Ann. § 80-1234
(repealed), which was the predecessor to Ark. Code Ann. § § 6-17-
303, the transfer and reassignment statute discussed supra.

                                       -9-
salary and was responsible for significant desegregation and student
assignment matters during her months in the Office of Student Assignment.
While she was no longer playing the role of a principal, she did retain the
title and compensation package.        She was made the acting principal of
Garland within months, where her compensation remained virtually unchanged.



     The conclusion that Buchanan had no property interest in a particular
assignment preventing transfer without a hearing is in accord with similar
cases from other states.        See Raposa v. Meade School District 46-1, 790
F.2d 1349, 1353 (8th Cir. 1986) (teacher did not have a property interest
in a specific assignment under South Dakota law); see also Wilson v.
Walker, 777 F.2d 427 (8th Cir. 1985) (Air National Guard pilot did not have
property interest in flying status and could be transferred without hearing
to non-flying post).6


     Other   circuits    have    concluded   school   districts    may   transfer
principals   under   similar    circumstances.    See   Lyznicki   v.    Board   of
Education, School District 167, Cook County, Illinois, 707 F.2d 949, 952
(7th Cir. 1983) (principals in Illinois can be transferred "to positions
of similar rank and equal salary"); Wooten v. Clifton Forge School Board,
655 F.2d 552, 555 (4th Cir. 1981) (principal could be reassigned to
teaching position without hearing where contract was silent and Virginia
statute explicitly allowed




       6
        Buchanan places great emphasis on Winegar v. Des Moines
Independent Community School District, 20 F.3d 895 (8th Cir.),
cert.   denied   115 S. Ct. 426   (1994),   but   that  case   is
distinguishable. In Winegar, a teacher who had been at the same
school for nineteen years was accused of physically abusing a
student after the student hit him.      Winegar was suspended for
several days and transferred. The parties agreed he had a property
interest under Iowa law, id. at 899 n.4, and he also had a
protected liberty interest because he was stigmatized by the charge
against him. The court concluded he was entitled to a hearing, but
it acknowledged that a transfer alone would not necessarily
implicate due process. Id. at 900.

                                      -10-
transfer);    Coe v. Bogart, 519 F.2d 10, 12-13 (6th Cir. 1975) (principal
could be reassigned to teaching position without hearing under Tennessee
law).     A case reaching the opposite result relied on specific rights
granted by a Georgia statute and not found in Arkansas law.     See Hatcher
v. Board of Public Education and Orphanage for Bibb County, 809 F.2d 1546,
1551-52 (11th Cir. 1987) (principal demoted to teaching position entitled
to due process protections because Georgia statute guaranteed position of
comparable responsibility, prestige, and salary).


        Since there was an insufficient showing as a matter of law that
Buchanan had any constitutionally protected property interest in her status
as a principal, she was not entitled to the procedural protections of the
due process clause.    A hearing was therefore not constitutionally required
in connection with her reassignment.     The judgment is reversed.


        A true copy.


             Attest:


                   CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                    -11-